Citation Nr: 0824153	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-25 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, to include postoperative lumbar spine fusion 
(claimed as a back injury).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's ex-spouse


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1963 to 
April 1965.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
New Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran and his ex-spouse testified at a Travel Board 
hearing before the undersigned Veterans Law Judge in January 
2007.  A transcript of that hearing is associated with the 
claims file.

In an August 2007 decision, the Board determined that new and 
material evidence had been submitted and that the veteran's 
previously-denied claim for service connection for 
postoperative lumbar spine fusion; back injury should be 
reopened.  As a result of this decision, the Board remanded 
the case to the RO for further development.

For reasons explained below, this appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required.


REMAND

In its August 2007 remand, the Board instructed the RO (via 
the AMC) to schedule the veteran for an appropriate VA 
examination in order to determine the nature, extent, and 
etiology of any back disability.  The Board emphasized that 
the examiner must review all of the evidence in the claims 
folder and acknowledge such review in the examination report.  
In addition to performing all appropriate tests and reporting 
all clinical findings in detail, the examiner was asked to 
answer the following questions: (1) Does the veteran have a 
back disorder; and if so, what is the diagnosis or diagnoses?  
(2) If the veteran has a current back disorder: (a) Did such 
disorder have its onset during his period of service from 
September 9, 1963 to April 20, 1965, or was it caused by any 
incident that occurred during such active service? (b) Did a 
back disorder exist prior to the veteran's period of active 
duty from September 9, 1963 to April 20, 1965; and if so, 
what was the approximate date of onset of such disorder? (c) 
If a back disorder preexisted the veteran's period of active 
duty, did that disorder increase in disability during such 
period of active duty? (In answering this question, the 
examiner was asked to specify whether the veteran sustained 
temporary or intermittent symptoms resulting from service; or 
whether there was a permanent worsening of the underlying 
pathology due to service, resulting in any current 
disability.) (d) If a back disorder increased in disability 
during service, was that increase due to the natural 
progression of the disease? (e) If a back disorder did not 
exist prior to the veteran's period of active duty from 
September 9, 1963 to April 20, 1965, is it as least as likely 
as not that such a disorder had its onset during service, or 
was it caused by any incident that occurred during service?

The veteran was afforded a VA medical examination in February 
2008.  After reviewing the claims file and examining the 
veteran, the VA examiner detailed the veteran's history of 
low back injury and pain and then issued two diagnoses for 
the veteran: (1) posterior fusion from L5 to S1, and (2) 
degenerative disc disease of the lumbar spine.  The VA 
examiner then proceeded to answer all of the questions 
contained in the Board's August 2007 remand (reiterated above 
as (2) (a)-(e)) in the negative, but only as pertaining to 
the veteran's degenerative disc disease.  Consequently, the 
VA examiner did not answer questions (2) (a)-(e) as outlined 
above with regard to the veteran's lumbar spine fusion; back 
injury, which is indeed the issue that is currently on appeal 
before the Board.

The Court has held that, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  Another remand is therefore 
necessary to ensure proper compliance with the Board's August 
2007 remand instructions.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Specifically, upon remand, the RO should arrange 
for the veteran's claims folder to be reviewed by the 
examiner who prepared the February 2008 examination report 
(or a suitable substitute if that examiner is unavailable), 
for the purpose of preparing an addendum that answers the 
enumerated questions with regard to the veteran's lumbar 
spine fusion; back injury.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
the examiner who prepared the February 
2008 VA examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that answers the 
following questions with regard to the 
veteran's lumbar spine fusion; back 
injury.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
physician is requested to offer an 
opinion as to:

(a).  Did any back injury occur during 
the veteran's period of active service 
from September 9, 1963 to April 20, 
1965, or was any back injury caused by 
any incident that occurred during such 
active service?

(b).  Did any back injury exist prior 
to the veteran's period of active duty 
from September 9, 1963 to April 20, 
1965?  If so, state (if possible) the 
approximate date of onset of such 
injury.

(c).  If a back injury preexisted the 
veteran's period of active duty, did 
that injury increase in disability 
during such period of active duty?  In 
answering this question, the examiner 
is asked to specify whether the 
veteran sustained temporary or 
intermittent symptoms resulting from 
service; or whether there was a 
permanent worsening of the underlying 
pathology due to service, resulting in 
any current disability.

(d).  If a back injury increased in 
disability during service, was that 
increase due to the natural 
progression of the disorder?

(e).  If the examiner finds that a 
back injury did not exist prior to the 
veteran's period of active duty from 
September 9, 1963 to April 20, 1965, 
is it as least as likely as not that 
his current lumbar spine fusion; back 
injury had its onset during service, 
or was it caused by any incident that 
occurred during service?

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

2.  To help avoid future remand, VA 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, then appropriate corrective 
action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the veteran's claim of 
entitlement to service connection for 
postoperative lumbar spine fusion; back 
injury on the merits.  If any 
determination remains adverse to the 
veteran, then he and his representative 
should be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

